Title: To George Washington from William Heath, 13 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 13. 1782.
                        
                        On the 13th of March I took the liberty to mention to your Excellency my wishes, as well as the necessity of
                            my making a short visit to the eastward, before the campaign opened. Several family matters have since that time conspired
                            to encrease my desire as well as the necessity of making the journey, if it can be granted. It is disagreeable to me to ask
                            the indulgence at this season; but as circumstances have forbidden it before—although it is painful to ask a leave of
                            absence, the alternative will be more so. I assure myself your Excellency will view this in its true light, with your usual
                            candor. I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    